
	
		II
		112th CONGRESS
		2d Session
		S. 2371
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Rubio (for himself,
			 Mr. Vitter, Mr.
			 DeMint, and Mr. Lee)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the National Labor Relations Act to permit
		  employers to pay higher wages to their employees.
	
	
		1.Short titleThis Act may be cited as the
			 Rewarding Achievement and
			 Incentivizing Successful Employees Act or the
			 RAISE
			 Act.
		2.Payment of higher
			 wagesSection 9(a) of the
			 National Labor Relations Act (29 U.S.C. 159(a)) is amended—
			(1)by inserting
			 (1) after (a); and
			(2)by adding at the
			 end the following:
				
					(2)Notwithstanding a
				labor organization’s exclusive representation of employees in a unit, or the
				terms and conditions of any collective bargaining contract or agreement then in
				effect, nothing in either—
						(1)section 8(a)(1) or
				8(a)(5), or
						(2)a collective
				bargaining contract or agreement renewed or entered into after the date of
				enactment of the RAISE Act,
						shall prohibit an employer from
				paying an employee in the unit greater wages, pay, or other compensation for,
				or by reason of, his or her services as an employee of such employer, than
				provided for in such contract or
				agreement..
			
